Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.

Claims
Claims 1, 8, and 15 have been amended. Claims 1-20 are rejected and pending in the application. 

Response to Arguments

Applicant Argues 
Accordingly, Gvelesiani is not directed to “extracting, by a computer based system, data sets from different information systems, wherein the data sets comprise structured data sets, unstructured data sets, and hybrid data sets across the different information systems” and/or “displaying, by the computer based system, a graphical relationship map linking entities across the different information systems, the graphical relationship map including an entity type icon based at least in part on the relationship map data and the search request,” as recited in amended claim 1.

Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gvelesiani U.S. Patent Publication (2008/0270458; hereinafter: Gvelesiani) in view of PEÑA MUÑOZ et al. U.S. Patent Publication (2018/0336221; hereinafter: PEÑA) and further in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu) 



Claims 1, 8, and 15
As to claims 1, 8, and 15, Gvelesiani discloses a system comprising: 
a processor (paragraph[0046], “In the embodiment shown, computer system 400 comprises a computer memory ("memory") 401, a display 402, a Central Processing Unit ("CPU") 403…etc.”); and 
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (paragraph[0046], “The Business Knowledge Mapping System ("BKMS") 410 is shown residing in memory 401. The modules of the BKMS 410 preferably execute on CPU 403 to provide information about business related entities to various users and/or client systems of the BKMS 410. Other programs 430 and potentially other data repositories, such as data repository 420, also reside in the memory 410…etc.”):
receiving, by the processor, a search request (Figure 3A, paragraph[0030], “FIG. 3A illustrates a search screen 300 that may be utilized to specify search query used to obtain information about a specified entity…etc.”); 
in response to receiving the search request, obtaining, by the processor, at least one link set (Figure 3B, paragraph[0032], “FIG. 3B illustrates a display screen 305 of an example relationship map displayed in response to a query specified via the search screen of FIG. 3A. In particular, the display screen 305 includes a relationship map 306 that illustrates relationships between Steven P Jobs (“Steve Jobs”), illustrated by node 307a, and Pixar, Pixar Animation Studios, Apple Computer, The Walt Disney Company, Reed College, NeXT Inc., and Gap Inc., illustrated by nodes 307b-307h, respectively…etc.”), wherein the at least one link set comprises a hybrid link set having a first structured data set linked to a first unstructured data set (Figure 3A, paragraph[0032] and paragraph[0048], “The business data gathering engine 413 obtains (e.g., harvests, gathers, downloads, receives) data from various data sources 460 via a network 450 for storage in the BKMS data repository 416. The data sources 460 may include electronically accessible news providers (e.g., online newspapers, newsfeeds, wire services, etc.), regulatory data repositories (e.g., SEC listings and/or filings), and market information providers (e.g., stock market data feeds, analyst reports, etc.) that may in some cases provide business information in real time, or near real time. Data provided by the data sources 460 may be structured (e.g., Securities and Exchange Commission filings, stock market data feeds) or unstructured (e.g., news stories)…etc.”), wherein the first structured data set defines a first entity type and the first unstructured data set defines a second entity type (Figure 3F, paragraph[0032] and paragraph[0036], “FIG. 3F illustrates an entity popup that provides information to a user about an entity. In particular, FIG. 3F depicts the relationship map 306 described with reference to FIG. 3B, along with an entity summary popup 325. The entity summary popup 325 may be presented in response to a user selection (e.g., clicking, hovering, etc.) of an entity. In the illustrated example, the user has selected node 307g, and, in response, the entity summary popup 325 has been displayed. The entity summary popup 325 includes information about the entity corresponding to the selected node 307g. In particular, the entity summary popup 325 includes a list of different entity names that have been combined and/or aggregated into a single logical entity. In some embodiments, the BKMS may automatically combine similarly or identically named entities based on similarly structured relationship networks associated with those entities…etc.”);
displaying, by the processor, the graphical relationship map including an entity type icon based at least in part on the relationship map data and the search request (Figure 3B, paragraph[0032], “FIG. 3B illustrates a display screen 305 of an example relationship map displayed in response to a query specified via the search screen of FIG. 3A. In particular, the display screen 305 includes a relationship map 306 that illustrates relationships between Steven P Jobs (“Steve Jobs”), illustrated by node 307a, and Pixar, Pixar Animation Studios, Apple Computer, The Walt Disney Company, Reed College, NeXT Inc., and Gap Inc., illustrated by nodes 307b-307h, respectively…etc.”); and 
upon receiving a selection of the entity type icon from the graphical relationship map, displaying, by the processor, data elements of the particular data set that define the entity type corresponding to the entity type icon (Figure 3F,  paragraph[0036], “FIG. 3F illustrates an entity popup that provides information to a user about an entity. In particular, FIG. 3F depicts the relationship map 306 described with reference to FIG. 3B, along with an entity summary popup 325. The entity summary popup 325 may be presented in response to a user selection (e.g., clicking, hovering, etc.) of an entity. In the illustrated example, the user has selected node 307g, and, in response, the entity summary popup 325 has been displayed. The entity summary popup 325 includes information about the entity corresponding to the selected node 307g. In particular, the entity summary popup 325 includes a list of different entity names that have been combined and/or aggregated into a single logical entity. In some embodiments, the BKMS may automatically combine similarly or identically named entities based on similarly structured relationship networks associated with those entities…etc.”). 

Gvelesiani does not appear to explicitly disclose
extracting, by the processor, data sets from different information systems, wherein the data sets comprise structured data sets, unstructured data sets, and hybrid data sets across the different information systems; 
generating, by the processor, relationship map data based at least in part on linked data elements of at least one link set, the relationship map data including a plurality of entity type icons, each of the plurality of entity type icons being associated on a one to one basis with an entity type defined by a particular data set of the at least one link set;
a graphical relationship map linking entities across the different information systems. 

However, PEÑA discloses extracting, by the processor, data sets from different information systems, wherein the data sets comprise structured data sets, unstructured data sets, and hybrid data sets across the different information systems (Figure 11, paragraph[0151], “In the particular example of FIG. 8, the knowledge ingestion module 132 is responsible for ingesting knowledge from the user, as user knowledge, and from external data sources, as ontologies, into the knowledge base 130. This knowledge can be provided through ontologies or through the expertise of users. For both cases, the knowledge ingestion module 132 provides a mechanism able to parse and load the information provided by ontologies like OWL or users input assignments selecting entity type or domain for input datasets…etc.” and paragraph[0156]); 
a graphical relationship map linking entities across the different information systems (Figures 11 and 12, paragraph[0156]-paragraph[0157], “FIG. 12 illustrates a representing of graph data storing the knowledge acquired through ontologies and the preferences (i.e. the historical user input assignments) of a particular system user. Relations in the graph data between domain level nodes and property level nodes represent historical assignment by the particular user of the domain represented by the domain level node to input datasets having values of properties represented by the property level nodes. Relations in the graph data between entity type level nodes and property level nodes represent historical assignment by the particular system user of the entity type represented by the entity type level node to input datasets having values of properties represented by the property level nodes…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Gvelesiani with the teachings of PEÑA to Domain data set entity maps which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Gvelesiani with the teachings of PEÑA to enhance the ability of machines to recognize context and knowledge domains for input data sets (paragraph[0007]). 

The combination of Gvelesiani and PEÑA do not appear to explicitly disclose generating, by the processor, relationship map data based at least in part on linked data elements of at least one link set, the relationship map data including a plurality of entity type icons, each of the plurality of entity type icons being associated on a one to one basis with an entity type defined by a particular data set of the at least one link set;

However, Zhu discloses generating, by the processor, relationship map data based at least in part on linked data elements of at least one link set (figure 1, element 40, paragraph[0048], “The functions performed by the central data processor 40 include, for example, performing searches, processing the retrieved search data via the data processing unit 100, storing the original data documents in a raw unstructured data format, searching the retrieved data documents, storing the processed data in a structured data format, executing visualization models based on the structured data, and generating scenarios arising from the processed data….etc.”, the reference describes generating mapped data from retrieved stored data (i.e., at least one data set stored in the prework data set).), the relationship map data including a plurality of entity type icons, each of the plurality of entity type icons being associated on a one to one basis with an entity type defined by a particular data set of the at least one link set (figure 14, paragraph[0051]-paragraph[0052], “the identified entities are preferably displayed to the user, such as on GUI 5. Such visualization may take many forms, e.g., a chart, graph, timeline, relationship map, etc. Exemplary visualizations of extracted information are shown in FIGS. 6, 16 and 17. To accomplish this, the structured extracted data is communicated to the visualization unit 172, which provides the user with a visualization model containing one or more of the entities and their respective relationships (as explained below)…etc.”, the reference describes displaying one to one data relationships icons on an interface (e.g., figure 14).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Gvelesiani with the teachings of PEÑA and Zhu to create map relationships of entities which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Gvelesiani with the teachings of PEÑA and Zhu to process structure and unstructured data for meaningful display to or used by a user (paragraph[0009]). 
 
Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Gvelesiani, PEÑA, and Zhu discloses all the elements in claim 8, as noted above, and Zhu wherein the at least one link set further comprises a structured link set, the system further disclose comprising: linking, by the processor, the first structured data set defining the first entity type with a second structured data set defining a third entity type to generate the structured link set (paragraph[0054], “further comprising: linking, by the processor, a first structured data set defining a first entity type with a second structured data set defining a second entity type to generate a structured link set, wherein the structured link set is based on a common key; and joining, by the processor, the structured link set to the relationship map data…etc.”), wherein the structured link set is based on a common key; and joining, by the processor, the structured link set to the relationship map data (paragraph[0054], “For example, assuming two entities are identified, the first being a person (e.g., Shakespeare) and the other a location (e.g., the Globe theater), and the sentence that describes these two entities includes one or more indicators in the text of the sentence that describes a relationship between the two entities...etc.”)

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Gvelesiani, PEÑA, and Zhu discloses all the elements in claim 9, as noted above, and Zhu further disclose linking, by the processor, the first structured data set defining the first entity type with the first unstructured data set defining the second entity type to generate the hybrid link set (paragraph[0055], “Identified relationships are not limited to relationships indicated by linking words within a sentence. Relationships between entities are also identified where multiple entities are identified within a near proximity to each other, perhaps repeatedly, thus establishing an inference that a relationship does exist between the entities..etc.”), wherein the hybrid link set is based on an inference between the first structured data set and the first unstructured data set; and joining, by the processor, the hybrid link set to the relationship map data (paragraph[0055], “thus establishing an inference that a relationship does exist between the entities…etc.”).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gvelesiani U.S. Patent Publication (2008/0270458; hereinafter: Gvelesiani) in view of PEÑA MUÑOZ et al. U.S. Patent Publication (2018/0336221; hereinafter: PEÑA) and further in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu) and further in view of Bornea et al. U.S. Patent Publication (2013/0332478; hereinafter: Bornea) 

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Gvelesiani, PEÑA, and Zhu discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose  linking, by the processor, a second unstructured data set defining a fourth entity type with the first unstructured data set defining the second entity type to generate the unstructured link set, wherein the unstructured link set is based on a user entity relationship; and joining, by the processor, the unstructured link set to the relationship map data.

However, Bornea discloses linking, by the processor, a second unstructured data set defining a fourth entity type with the first unstructured data set defining the second entity type to generate the unstructured link set (paragraph[0009], “The method includes: receiving entity information that is extracted from a first set of unstructured data using an open domain information extraction system…etc.”), wherein the unstructured link set is based on a user entity relationship(paragraph[0009], “The method includes: receiving entity information that is extracted from a first set of unstructured data using an open domain information extraction system…etc.”); and joining, by the processor, the unstructured link set to the relationship map data (paragraph[0009], “wherein the entity information comprises relationship information between a first entity and a second entity of the first set of unstructured data; recognizing a pattern based on the relationship information and creating a schema for the first set of unstructured data based on the pattern (paragraph[0039], “These elements are deemed to be instances of the type "Researcher," which is deemed to be an instance of the type "Scientist." Instance level searching may be performed at query evaluation time and may be performed by the querying device 430…etc.”); and associating an element of the created schema with (i) an entity of a second set of unstructured data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Gvelesiani with the teachings of PEÑA, Zhu, and Bornea to obtain different user entities which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Gvelesiani with the teachings of PEÑA, Zhu, and Bornea to provide query and integration of structured and unstructured data (Bornea: paragraph[0009]). 

Claims 5, 6, 7, 14, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gvelesiani U.S. Patent Publication (2008/0270458; hereinafter: Gvelesiani) in view of Zhu et al. U.S. Patent Publication (2008/0301120; hereinafter: Zhu) and further in view of Bornea et al. U.S. Patent Publication (2013/0332478; hereinafter: Bornea) and further in view of Smith et al. U.S. Patent Publication (2017/0337262; hereinafter: Smith)

Claims 5 and 12
As to claims 5 and 12, the combination of Gvelesiani, PEÑA, Zhu, and Bornea discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose applying, by the processor, a natural language processing algorithm to at least one of the first unstructured data set or the second unstructured data set to generate the unstructured link set.

However, Smith discloses applying, by the processor, a natural language processing algorithm to at least one of the first unstructured data set or the second unstructured data set to generate the unstructured link set (paragraph[0035]-paragraph[0036], “In some embodiments, each of the first-graph edges may denote semantic similarity of unstructured text in documents corresponding to the two linked first-graph nodes. In some embodiments, the first graph may be generated from natural language processing of a corpus of unstructured text documents. In some cases, depending on the type of relationship, the edges may be directed (e.g., in a species-genus graph), or the edges may be undirected (e.g., in some types of similarity graphs)….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Gvelesiani with the teachings of PEÑA, Zhu, Bornea, and Smith to use natural language processing to link data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Gvelesiani with the teachings of PEÑA, Zhu, Bornea, and Smith to reveal other similarities between attributes of the represented documents, entities, or other features that may not be explicitly indicated by the graph (Smith: paragraph[0005]).

Claims 6 and 13
As to claims 6 and 13, the combination of Gvelesiani, PEÑA, Zhu, Bornea, and Smith discloses all the elements in claim 12, as noted above, and Zhu further disclose generating, by the processor, from the first unstructured data set and the second unstructured data set a topic set and generating the unstructured link set based on the topic set (paragraph[0052], “to associate the extracted entity with additional information such as the data document from which it was extracted, the category of the entity (for example, "location", "person", "organization"), the date of extraction or other information. While the specific structure of the list may be dictated by a specific embodiment, it is preferable for performance reasons…etc.”).

Claims 7, 14, and 20
As to claims 7, 14, and 20, the combination of Gvelesiani, PEÑA, Zhu, Bornea, and Smith discloses all the elements in claim 11, as noted above, and Zhu further disclose wherein the graphical relationship map includes a plurality of entity type icons each associated on a one to one basis with the first entity type, the second entity type, the third entity type, and the fourth entity type, and wherein the graphical relationship map includes a plurality of links between the plurality of entity type icons based on at least one of the structured link set, the hybrid link set, or the unstructured link set (figure 14, paragraph[0107], “Each node in the network represents an entity. The connecting lines between each entity represent relationships between the entities. In FIG. 13, a zoomed-in view of the same entity network is shown. Entities are shown by representative icons…etc.”).
Claim 19
As to claim 19, the combination of Gvelesiani, PEÑA, Zhu, Bornea, and Smith discloses all the elements in claim 18, as noted above, and Zhu further disclose applying, by the computer based system, a natural language processing algorithm to the first unstructured data set and the second unstructured data set to generate a corresponding topic set (paragraph[0052], “to associate the extracted entity with additional information such as the data document from which it was extracted, the category of the entity (for example, "location", "person", "organization"), the date of extraction or other information. While the specific structure of the list may be dictated by a specific embodiment, it is preferable for performance reasons…etc.”), wherein the corresponding topic set comprises matched topics between the first unstructured data set and the second unstructured data set (figure 14, paragraph[0107]. “The connecting lines between each entity represent relationships between the entities…etc.”); and generating, by the computer based system, the unstructured link set based on the corresponding topic set (paragraph[0056], “Preferably, the visualization model displays to the user the entity, which may, in the exemplary embodiment shown in FIG. 7 comprise a person, location, date, dollar amount, organization, concept, or percent value. In addition, the visualization model should display links 700 indicating relationships between one or more entities, possibly including a direction or weight of the relationship. Such information may be extracted based upon whether the relationship was explicit or implicit…etc.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
October 21, 2022